UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54781 FRANKLIN CREDIT MANAGEMENT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 75-2243266 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 Hudson Street Jersey City, New Jersey (Address of Principal Executive Offices) (Zip code) (201) 604-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) oLarge accelerated filer o Accelerated filer oNon-accelerated filer x Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of November 7, 2013:10,035,993 FRANKLIN CREDIT MANAGEMENT CORPORATION FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at September 30, 2013 and December 31, 2012 3 Statements of Operations for the three and nine months ended September 30, 2013 and 2012 4 Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2013 5 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Application of Critical Accounting Policies and Estimates 29 Serviced for Others Portfolio 29 Results of Operations 35 Liquidity and Capital Resources 41 Borrowings 43 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 44 PART II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 FRANKLIN CREDIT MANAGEMENT CORPORATION BALANCE SHEETS SEPTEMBER 30, 2013 (UNAUDITED) AND DECEMBER 31, 2012 ASSETS September 30, 2013 December 31, 2012 Cash and cash equivalents $ $ Restricted cash Investment in Bosco VI Receivables Building, furniture and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Servicing liabilities $ $ Notes payable Accrued expenses and other current liabilities Total liabilities Commitments and contingencies Preferred stock – temporary equity
